    Case 1:19-mj-00389-IDD Document 1 Filed 09/04/19 Page 1 of 1 PageID# 1


                                                                                   I       i —'^

                     IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                   ALEXANDRIA DIVISION                     71119
                                                                           2019 St?                ^
 UNITED STATES OF AMERICA                                                 Ci-u.   '"•' -
                                                                            ALilX/--
                V.                                     Case No. 1.T9-MJ
                                                       Class A Misdemeanor
 LANFORD PARROTT,

                Defendant.



                                  CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT on or about March 8, 2019, the

defendant, LANFORD PARROTT, did deposit for mailing at a United States Post Office 50

M-80 explosive devices, which were thereafter conveyed in the United States Mail to an address

in Bristow, Virginia, within the Eastern District of Virginia.

       (In violation of Title 18, United States Code Section 1716(a)).


                                               Respectfully submitted,

                                               G.Zachary Terwilliger
                                               United States Attorney


 Date: September 4. 2019                 By:
                                               Steven T. Brantley
                                               Special Assistant United States Attorney
